- Produced by Pellegrini and Associates, Inc. | 134 Spring Street New York NY 10012 | (212) 925-5151 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date December 31, 2009 Pay Date January 11, 2010 Distribution Amount per share $ 0.1050 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long- term capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the % Breakdown Total Cumulative Total Cumulative of the Current Distributions for the Distributions for the Current Distribution Distribution Fiscal Year to Date Fiscal Year to Date Net Investment Income $ 0.0292 28% $ 0.9759 68% Net Realized Short-Term Capital Gains $ - 0% $ - 0% Net Realized Long-Term Capital Gains $ - 0% $ 0.2862 20% Return of Capital $ 0.0758 72% $ 0.1649 12% Total (per common share) $ 0.1050 100% $ 1.4270 100% Average annual total return (in relation to NAV) for the inception to date ending on November 30, 2009 4.71% Annualized current distribution rate expressed as a percentage of NAV as of December 31, 2009 7.59% Cumulative total return (in relation to NAV) for the fiscal year through November 30, 2009 12.85% Cumulative fiscal year distributions as a percentage of NAV as of December 31, 2009 8.60% At December 29, 2009, and after giving effect to the Fund's cumulative gain distributions for it's fiscal year, the sum of the Fund's accumulated net realized losses and net unrealized depreciation of portfolio securities was approximately $(13.4) million. The amount of the Fund's unrealized depreciation of portfolio securities as of that date was $(13.6) million. You should not draw any conclusions about the Funds investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Funds investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Funds investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257
